UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 BLUEFIRE ETHANOL FUELS, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EXPLANATORY NOTE This supplement is being filed solely to correct certain information contained in the Proxy Statement for the Annual Meeting of Shareholders to be held on July 31, 2008.The 2007/2006 Summary Compensation Table on page 9 of the Proxy Statement filed on May 23, 2008 inadvertently omitted our three independent directors along with each of their reported compensation details.The complete 2007/2006 Summary Compensation Table is reproduced herein. 2007/2006 SUMMARY COMPENSATION TABLE NAME AND PRINCIPAL POSITION YEAR SALARY($) BONUS($) STOCK AWARDS ($) (3) OPTIONS AWARDS ($) (3) NON- EQUITYINCENTI VE PLAN COMPENSATION ($) CHANGE IN PENSION VALUE AND NONQUALIFIED DEFERRED COMPENSATION EARNINGS ($) ALL OTHER COMPENSATION ($) TOTAL ($) Arnold Klann Director and President 2007 216,583 51,780 5,070 (1) 750,519 1,023,952 2006 113,000 16,750 (1) 2,477,415 2,607,165 Necitas Sumait Director, Secretary and VP 2007 149,500 51,780 5,070 (1) 556,521 762,871 2006 78,000 16,750 (1) 1,114,850 1,209,600 John Cuzens Treasurer and VP 2007 149,500 51,780 556,521 757,801 2006 75,000 16,750 (1) 1,114,850 1,206,600 Christopher Scott Chief Financial Officer 2007 86,250 51,780 275,001 (2) 556,521 969,552 Chris Nichols Director 2007 7,500 (5) 5,070 (1) 12,570 2006 2,500 16,750 (1) 73,000 (4) 92,250 Joseph Emmas Director 2007 5,000 25,350 (1) 30,350 Victor Doolan Director 2007 5,000 25,350 (1) 30,350 (1) Reflects value of shares of restricted common stock received as compensation as Director. See notes to consolidated financial statements for valuation. (2) Reflects value of 50,000 shares of restricted common stock received as compensation related to February 2007 employment agreement. (3) Valued based on the Black-Scholes valuation model at the date of grant, see note to the consolidated financial statements. (4) Reflects value of consideration received as compensation for consultant services. (5) Includes partial 2006 compensation of $2,500 paid in 2007.
